                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

RUSSELL KURT JACOBS, JR.,                         *

Petitioner                                        *

v                                                 *           Civil Action No. PX-21-357

WILLIAM BOHRER and                                *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                                *

Respondents                               *
                                         ***
                                  MEMORANDUM OPINION

         Russell Kurt Jacobs, Jr. challenges his 2019 state convictions for armed robbery and use

of firearm in the commission of a violent crime in his Petition filed pursuant to 28 U.S.C. § 2254.

ECF No. 1. For the following reasons, the Court must dismiss the Petition without prejudice to

refile once all claims have been exhausted.

    I.       Background

         On March 27, 2019, a Harford County jury convicted Jacobs of armed robbery, theft, and

use of a firearm in a felony or crime of violence. State v. Jacobs, Case No. 12-K-17-000675 (Cir.

Ct. Harford Cnty.), ECF No. 4-1 at 4. On May 15, 2019, the Circuit Court sentenced him to an

aggregate term of 40 years’ incarceration with all but 30 years suspended. Id. at 5. On May 23,

2019, Jacobs filed a direct appeal, challenging an array of purported trial errors. Id. at 9, 33.

         On August 20, 2020, the Maryland Court of Special Appeals affirmed his convictions and

sentence. Jacobs v. State, Case No. 0510, Sept. Term 2019 (Ct. Spec. App. Md. Aug. 20, 2020),

ECF No. 4-1 at 133. Jacobs next petitioned the Court of Appeals for writ of certiorari, arguing

that counsel for the State “lied” in its appellate brief, that the Court of Special Appeals erred in

upholding the circuit court’s trial court decisions, and that he did not receive the State’s appellate
briefs in a timely manner. ECF No. 4-1 at 134. On December 21, 2020, the Court of Appeals of

Maryland denied certiorari. Jacobs v. State, 242 A.3d 1122 (Md. 2020) (table), ECF No. 4-1 at

142.

    While the direct appeal was pending, Jacobs filed a state petition for post-conviction relief on

July 15, 2020. See Case Summary, ECF No. 4-1 at 10, 145. The state post-conviction petition

echoes many of the trial errors raised, but also maintains that the appellate briefs were not timely

made available to Jacobs, preventing meaningful appellate review. On December 22, 2020, the

post-conviction court granted Jacobs’ unopposed motion to postpone post-conviction proceedings.

Id. at 143. A hearing on the post-conviction petition is currently scheduled for December 1, 2021.

Id. at 13.

    Meanwhile, Jacobs filed his Petition in this Court. ECF No. 1. Jacobs maintains that he was

denied a speedy trial, that the prosecutor erred at trial in eliciting inadmissible witness testimony,

and that his motion for mistrial should have been granted. Regarding his appeal, Jacobs maintains

that he was denied meaningful review because did not receive the State’s briefs timely and his

“student attorney failed to argue extremely valid points.” Id. at 5. Respondents filed a limited

answer, arguing that the appellate-related claims must be dismissed as unexhausted. ECF No. 4.

Jacobs, in reply, simply reiterates his dissatisfaction his student attorney and his having received

the appellate briefs late. ECF No. 6. Because Respondents are correct that the appellate claims

remain unexhausted, the Petition is dismissed without prejudice.

    II.      Discussion

          Before this Court may consider a Petition challenging the validity of a state criminal

conviction, the claims must first be exhausted at every available level of state-court review. See

28 U.S.C. § 2254(b) and (c); see also Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Pertinent



                                                  2
to this Petition, “each ground for relief [is] an independent claim,” and all claims in a petition must

be exhausted. Samples v. Ballard, 860 F.3d 266, 274 (4th Cir. 2017).

       This Court has previously advised Jacobs that he must seek review of each claim in the

highest state court with jurisdiction to consider it. See ECF No. 5. Although the trial related claims

have been exhausted, those regarding Jacobs’ direct appeal have not. The appellate-related claims

presented here must first be raised in the pending post-conviction petition and if Jacobs does not

prevail, he must next seek leave to appeal the adverse ruling to the Court of Special Appeals. See

id.; Md. Code Ann., Crim. Proc. § 7-109. If the Court of Special Appeals denies the application,

the claims are exhausted. See Md. Code Ann., Cts. & Jud. Proc. § 12-202. Or, if the application

is granted but relief on the merits of the claim is denied, Jacobs must file a petition for writ of

certiorari to the Court of Appeals. See Williams v. State, 438 A.2d 1301, 1305 (Md. 1981).

       Because Jacobs post-conviction petition is currently pending, the Petition before this Court

will be dismissed without prejudice so that Jacobs may exhaust these claims first. The Court will

direct the Clerk to send Jacobs the proper forms and an information packet for filing a § 2254

Petition should he choose to refile once all claims have been exhausted. Notably, the one-year

limitations period to file a § 2254 Petition is tolled where, as here, Petitioner files a state post-

conviction petition within this one-year period. See 28 U.S.C. § 2244(d)(1) & (d)(2). 1 See Harris



       1
           28 U.S.C. § 2241(d) provides:

           (1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by
               a person in custody pursuant to the judgment of a State court. The limitation period shall
               run from the latest of-

              (A) the date on which the judgment became final by the conclusion of direct review or
                  the expiration of the time for seeking such review;

              (B) the date on which the impediment to filing an application created by State action in
                  violation of the constitution or laws of the United States is removed, if the applicant
                  was prevented from filing by such State action;


                                                          3
v. Hutchinson, 209 F.3d 325, 328 (4th Cir. 2000). Once Jacobs has exhausted the state post-

conviction process as described above, the one-year limitations clock resumes and Jacobs must

seek federal habeas corpus review in the time remaining.

   III.      Certificate of Appealability

          When a district court dismisses a habeas petition solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Jacobs fails to meet this standard and a

Certificate of Appealability shall not issue.

   IV.         Conclusion

          For the foregoing reasons, the Petition is DISMISSED without prejudice. The Court

declines to issue a Certificate of Appealability. A separate Order follows.




 6/29/21                                                              /S/
________________                                       _____________________________
Date                                                   Paula Xinis
                                                       United States District Judge




              (C) the date on which the constitutional right asserted was initially recognized by the
                  Supreme Court, if the right has been newly recognized by the Supreme Court and
                  made retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or claims presented could have
                  been discovered through the exercise of due diligence.

           (2) the time during which a properly filed application for State post-conviction or other
               collateral review with respect to the pertinent judgment or claim is pending shall not
               be counted toward any period of limitation under this subsection.

                                                          4
